Haskell, J.
Two of the defendants are minors. No guardian ad litem appears; a decree cannot bind them. The report, therefore, should be discharged, that complete jurisdiction over the parties may bo obtained below.
As the single question presented has been fully argued, wre conclude it best to advise as to the proper determination of it in the court below.
The bequest was of certain notes secured by mortgage of land. The testator surrendered those notes, in his life-time, and took a re-conveyance of the property for which they had been given. He afterwards sold the same property to another and took notes for it that were unpaid when he died.
We think the legacy had been adeemed and that the notes now held by the.executor constitute a part of the estate to be *321distributed among tlie heirs. The legacy was specific and the subject of it had been disposed of by the testator in his life-time. Harv. Unitarian Society v. Tufts, 151 Mass. 76.
„ Report discharged.
Peters, C. J., Walton, Libbey and Foster, JJ., concurred.